Citation Nr: 1755216	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-06 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestos exposure, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1948 to March 1952 and February 1954 to December 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota. Jurisdiction has been transferred to the RO in Muskogee, Oklahoma.

The Veteran died in August 2012. The appellant is the Veteran's surviving spouse.

In her January 2014 VA Form 9, Appeal to the Board, the appellant requested a Travel Board hearing. However, the appellant failed to appear for her hearing scheduled for January 2017 and has made no request to reschedule the hearing. Accordingly, the Board considers her request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 
38 C.F.R. § 20.704(d), (e).

Also in her January 2014 VA Form 9, the appellant also appealed the issues of entitlement to service connection for bladder cancer, for accrued purposes, and cause of death. However, these claims were granted in an April 2015 rating decision. Therefore, these issues are not on appeal before the Board.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.




FINDING OF FACT

The Veteran's COPD was not related to his active military service. 


CONCLUSION OF LAW

The criteria for service connection for COPD, for accrued benefits purposes, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Accrued Benefits

Applicable law and regulations provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the veteran's spouse. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). A claim for such benefits must be filed within one year of the veteran's death. 38 C.F.R. 
§ 3.1000 (a), (c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, 'the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.' See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term 'pending claim' means an application, formal or informal, which has not been finally adjudicated. 38 C.F.R. § 3.160(c). The term 'finally adjudicated claim' means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier. 38 C.F.R. § 3.160(d); see also 38 C.F.R. 
§§ 20.1103, 20.1104. 'Evidence in the file at date of death' means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000 (d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserted that his lung disability was secondary to asbestos exposure in service. 

The Veteran's VA medical records show that he was diagnosed with COPD. 

In October 2014, the appellant was afforded a VA medical opinion. The examiner stated that the Veteran was diagnosed with COPD. The examiner opined that it was less likely than not that the Veteran's COPD was incurred in or caused by any asbestos exposure during the Veteran's active military service. The examiner reasoned that diagnostic testing did not show evidence of significant asbestos exposure such as pleural plaques. The examiner stated that pleural plaques are diagnostic for asbestos exposure. Additionally, the examiner reasoned that the Veteran had an obstructive lung disease, whereas asbestos causes a restrictive lung disease. The examiner opined that the Veteran's COPD was instead due to his history of tobacco use. The Board assigns high probative weight to this opinion, as the examiner reviewed the Veteran's medical records and history and provided a complete rationale for the opinion. Moreover, there is no competent contrary opinion of record.

The Board recognizes the Veteran's and appellant's contentions that the Veteran's asbestos exposure in service resulted in his COPD. Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining a diagnosis and etiology of the Veteran's lung disability is outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). In this regard, while the Veteran was able to competently report his symptoms, any opinion regarding  the etiology of the Veteran's lung disability requires medical expertise that the Veteran and appellant have not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns no probative weight to the Veteran's and appellant's assertions that the Veteran's COPD was due to asbestos exposure in service.

After reviewing all the evidence of record, the Board finds the probative evidence weighs against finding that the Veteran's COPD was etiologically related to service. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for COPD for accrued benefits purposes must be denied. See 38 U.S.C. § 5107 (b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for COPD, for accrued benefits purposes, is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


